Case 1:19-cv-18394-NLH-JS Document 36 Filed 10/23/20 Page 1 of 2 PageID: 399



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CHRISTOPHER JUSTIN EADS,       :
                               :
          Plaintiff,           :    Civ. No. 19-18394 (NLH)(JS)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
FEDERAL BUREAU OF PRISONS      :
et al.,                        :
                               :
          Defendants.          :
______________________________:

APPEARANCE:

Christopher Justin Eads, 10391-028
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Plaintiff Pro se

Craig Carpenito, United States Attorney
Jane Dattilo, Assistant United States Attorney
United States Attorney's Office
970 Broad Street
7th Floor
Newark, NJ 07102

     Attorneys for Defendants

HILLMAN, District Judge

     WHEREAS, Plaintiff Christopher Justin Eads, a federal

prisoner presently incarcerated in FCI Fairton, New Jersey,

filed an amended complaint under the Administrative Procedure

Act, 5 U.S.C. § 701 et seq., Bivens v. Six Unknown Named Agents
Case 1:19-cv-18394-NLH-JS Document 36 Filed 10/23/20 Page 2 of 2 PageID: 400



of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the

Federal Tort Claims Act, see ECF No. 11; and

     WHEREAS, the Court permitted the complaint to proceed in

part, see ECF No. 12; and

     WHEREAS, Plaintiff moved to stay the complaint

“indefinitely and until further notice” based on the “lockdown”

at FCI Fairton that was imposed due the COVID-19 pandemic, ECF

No. 21; and

     WHEREAS, Plaintiff later filed a motion to withdraw his

request to stay as “the COVID-19 emergency and the conditions of

his confinement are no longer of issue,” ECF No. 34 at 1,

     THEREFORE, IT IS on this        23rd       day of October, 2020

     ORDERED that Plaintiff’s motion to withdraw his request for

a stay, ECF No. 34, is granted.       The motion to stay, ECF No. 21,

is deemed withdrawn and shall be terminated on the docket; and

it is finally

     ORDERED that the Clerk shall send Plaintiff a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
